Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 9, 16-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis K. Cirne (US 2004/0075690), hereinafter ‘Cirne’ in view of Jeffrey R. Cobb (US 2007/0266149), hereinafter ‘Cobb’, in view of Xue-bin Liu (CN 103647650), hereinafter ‘Liu” (machine translation attached).




With regards to Claim 1, Cirne discloses 
A machine-readable storage medium encoded with instructions executable by a processor of a computing device to monitor performance of an application by electronically capturing relevant data (Workstations 123, 126, enterprise manager 120, Figs.2 and 3; [0036]), the machine-readable storage medium comprising instructions to: 
trace a set of transactions associated with the application (the system described below can initiate transaction tracing on one, some, or all transactions managed by the system [0028]; also [0011]); using a transaction interface, wherein the transaction interface includes an area to receive a selection of a transaction of the set of transactions (a user interface that is used to view information about transactions [0009]; The user can select any of the transactions in the transaction trace table by clicking with the mouse or using a different means for selecting a row [0052]; user enters a time, which could be in seconds, milliseconds, microseconds, etc. The system will only report those transactions that have an execution time longer than the threshold period provided [0038]; Fig.3, Steps 202, 204, 206);
receive, from a user, a selected transaction of the set of transactions (Manager 120 matches the received data to the appropriate workstation/ Agent entry. In step 220, Enterprise Manager 120 forwards the data to the appropriate workstation(s) based on the matching in step 218. In step 222, the appropriate workstations report the data; Fig.3);
build, based on the selected transaction, a transaction monitor rule to monitor the selected transaction for electronic collection of relevant data associated with the application (Other configuration data can also include specifying one or more userIDs, a flag set by an external process or other data of interest to the user. For example, the userID is used to specify that the only transactions initiated by processes associated with a particular one, or more userIDs will be traced. The flag is used so that an external process can set a flag for certain transactions, and only those transactions that have the flag set will be traced (“relevant data”, emphasis added). Other parameters can also be used to identify which transactions to trace. The information provided in step 202 is used to create a filter [0038]; Steps 202, 204, 218, Fig.3; Steps 344, 346, 348, Fig.4); and based on the transaction monitor rule, using a performance interface, wherein the performance interface includes an area having transaction performance information of the selected transaction (The workstations (e.g. 124 and 126) are the graphical user interface for viewing performance data. The workstations are used to create custom views of performance data which can be monitored by a human operator [0035]; Step 222, Fig.3; Step 362, Fig.4; Fig.12).
Cirne also discloses displaying the generated performance interface to a user (The workstations are used to create custom views of performance data which can be monitored by a human operator [0035]).
However, Cirne does not disclose detecting a transaction call to the application and detecting a response to the transaction call from the application, generating a transaction interface, generating, based on the transaction monitor rule, a performance interface, and build, based on a selected transaction, a transaction monitor rule, wherein build the transaction monitor rule includes: monitor each instance of the selected transaction, wherein the selected transaction is assigned a transaction signature based on a transaction type to identify each instance of the selected transaction, automatically assigned upon selection of the transaction and wherein the selected transaction is identified by its transaction signature.
Cobb discloses generating a transaction interface and displaying the generated transaction interface to a user (a user associated with the client interacts with an application on the server to perform a transaction or other task …. the output can include a user interface that displays the traffic monitoring data integrated with the application runtime data [0007]; Figs. 29-34; [0056]).
Cobb also discloses that build the transaction monitor rule includes:
monitor each instance of the selected transaction, wherein the selected transaction includes a transaction signature representing a transaction type to identify each instance of the selected transaction, automatically assigned upon selection of the transaction and wherein the selected transaction is identified by its transaction signature (defects can be detected by evaluating a request-response pair against defect criteria which may specify transaction types [0067]; Transaction signatures provide information for transactions monitored by a particular recorder and are used by transaction server 164 to generate transaction definitions and defect definitions. Transaction server 164 provides the definitions to traffic monitor 160 for use in detecting transactions and determining whether they are defective [0084]; Transaction recorder 162 records transaction signatures from monitored traffic [0088]; The component processing module provides the identified transactions [0104]; generating transaction and defect definitions from transaction signature data received from one or more recorders and providing the definitions to traffic monitor 160 [0131]; A received transaction signature may later be manipulated into a transaction definition through transaction server 164 and used by traffic monitor 160 to identify valid transactions [0155] The transaction definitions, once they have been developed and deployed in a rules engine [0236]) and generating, based on the transaction monitor rule, a performance interface (At step 2620, the parameters are processed using the hierarchy rules engine, such as by comparing the parameters to the transaction definitions in the hierarchy rules engine to locate matching transaction definitions [0237]; Fig.2, Step 280; Fig. 12B, Step 1260; Fig. 13, Step 1350; Figs. 18 (1840) and 19 (1940); Figs. 29-34).
Cobb discloses detecting a transaction call to the application and detecting a response to the transaction call from the application (the transaction tracing and blame technology may be used to associate a URL request (or other network server request) received by an application with corresponding calls made by the application to one or more backends (a server, machine or other system such as database 151 that may process requests from an application) to process the URL request [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Cobb to detect a transaction call to the application and detect a response to the transaction call from the application to trace a transaction monitor application performance as discussed in Cobbs (the transaction tracing may associate a URL request (or other network server request) received by the application with corresponding calls made by the application to one or more backends to process the URL request, Cobbs [0187]).
Liu discloses that the selected transaction is assigned a transaction signature representing a transaction type to identify each instance of the selected transaction, automatically assigned upon selection of the transaction (the signature configuration providing module 102 provides a fitting for different business scene signature configuration, comprising signature according to document type, transaction type, action type configuration. corresponding signature with each signature allocation configuration item comprises " signature ", " when verifying whether to perform database signature " [0035]) and wherein the selected transaction is identified by its transaction signature (whether the signature log is recorded, and a signature log relevant information of signature log record and service definition module 106 extracting; comprises entity object encoding-based identification, module, document type, document identification, document number, function code, action code, plaintext of signature, signature ciphertext, the signature operator, signature source type, the signature state. key ID and key sequence number in the one kind of or more; and an application signature/signature verification service … [0035]; also, in [0041]; extracting a generated signature algorithm identification information [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Cobb to build, based on a selected transaction, a transaction monitor rule, wherein the selected transaction either includes (Cobb) or is assigned (Liu) a transaction signature representing a transaction type to identify each instance of the selected transaction, automatically assigned upon selection of the transaction and wherein the selected transaction is identified by its transaction signature to keep track of identified transactions corresponding to defects and based on the transaction signature (Transaction signatures provide information for transactions monitored by a particular recorder and are used by transaction server 164 to generate transaction definitions and defect definitions. Transaction server 164 provides the definitions to traffic monitor 160 for use in detecting transactions and determining whether they are defective, Cobb [0084]) or in search of the particular signature-assigned transaction (the query signature/signature verification history log, tracking, the signature log. specifically is storing signature log related information of the database defined in the step 206, when bill saving/submitting for many times, the step 206 will record multiple signature log, the newest signature stored in one independent database table in the step 206. in the technical solution, on the performance considerations, the latest signature log can be put in an independent table, which is good for improving the searching efficiency and accuracy (Liu [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Cobb and Liu to generate respective (transaction and performance) interfaces to give a user an ability to enter a selected transaction of the set of transaction and make more informed decisions in transaction monitoring by collecting and classifying large sets of relevant data (transaction server 164 enables an operator to generate traffic classification logic, view traffic monitoring data reports, such as defect and incident reports, and provide transaction and defect definitions to traffic monitor 160, Cobb [0108]), while using two separate interfaces to analyze a particular selected transaction and the corresponding performance pattern(s) related to a monitor rule as known in the art as a matter of viewing/analysis convenience (one or more screens which provide separate or combined displays of the traffic monitoring data and application runtime data can be used, Cobb [0188]).

With regards to Claim 2, Cirne further discloses tracing a set of operations associated with the application, wherein the set of operations includes the set of transactions and each transaction of the set of transactions is initiated via an application programming interface call; sending, to a filtering device, the set of operations; and receiving, from the filtering device, the set of transactions (Fig.3; [0011, 0039]).

With regards to Claim 7, Cirne further discloses that the transaction performance information includes at least one of a latency of the selected transaction, an operation flow of the selected transaction, and a log message capture of the selected transaction (Transactions with an execution time that exceeds the threshold trace period are reported to the user using the graphical user interface. The graphical user interface lists transactions exceeding the specified threshold and provides the ability to display a visualization for each reported transaction [0011]; 502 also shows how long each component was executing for [0056]).

With regards to Claim 9, Cirne in view of Cobb and Liu discloses the claimed limitations as discussed in Claim 1.
In addition, Cirne discloses a computing device for monitoring performance of an application (Workstations 123, 126, enterprise manager 120, Fig.2), comprising a user interface (The present invention, roughly described, pertains to technology for a user interface that is used to view information about transactions [0009]) and a processor, implied.

With regards to Claim 16, Cirne in view of Cobb and Liu discloses the claimed invention as discussed in Claim 1, including building, based on the selected transaction, the transaction monitor rule to monitor the selected transaction for electronic collection of relevant data associated with the application.
Cirne discloses a user, via the transaction interface, selecting additional information besides the selected transaction from the user interface (In step 830, the GUI receives the user's selection of a component. In step 832, the stored data for the chosen component is accessed. In step 834, the appropriate information is added to component information region 508. That is, the stored data is accessed and information indicating the type of component, the name of the component, and the path to the component are accessed and reported [0063]).
However, Cirne does not specifically disclose build, based on the selected transaction and the additional information, the transaction monitor rule to monitor the selected transaction for electronic collection of relevant data associated with the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Cobb and Liu to receive, via the transaction interface, the additional information; and build, based on the selected transaction and the additional information, the transaction monitor rule to monitor the selected transaction for electronic collection of relevant data associated with the application, similarly to building the transaction monitor rule to monitor the selected transaction for electronic collection of relevant data associated with the application without additional information.

With regards to Claim 17, Cirne in view of Cobb and Liu discloses the claimed invention (“when the transaction was performed”) as discussed in Claim 16 with regards to Cobb (it is useful to examine (automatically or manually) the corresponding application runtime data, such as when an incident or defect is detected [0190]; The value is the date and time when the XML rules engine definition was generated [0264]).

 With regards to Claim 18, Cirne in view of Cobb and Liu discloses the claimed invention as discussed in Claim 9.
In addition, Cirne discloses a flow chart describing tracing transactions [0016, 0024] as well as a log related to transaction data [0050].

With regards to Claim 21, C Cirne in view of Cobb and Liu discloses the claimed limitations as discussed with regards to Claims 9 and 16. 

With regards to Claim 22, Cirne in view of Cobb and Liu discloses the claimed limitations as discussed with regards to Claims 21 and 17.

Claims 4-6, 8, 10-13, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cirne in view of Cobb and Liu, in further view of Bernd Greifeneder et al. (US 2015/0032752), hereinafter ‘Greifeneder’, and in further view of Hassan A. Shazly (US 2012/0297254), hereinafter ‘Shazly’.

With regards to Claim 4, Cirne further discloses trace a set of methods within the set of transactions [0028] and corresponding set of (SQL) statements [0043], Table 1.
However, Cirne does not specifically disclose tracing a set of statements within the set of methods.
Greifeneder discloses tracing transactions within the set of methods (The transaction rule filter may filter transactions with a root thread execution data record having a root level monitored method (i.e. the first monitored method executed by the thread) dedicated to the handling of an incoming HTTP request [0077]).
Shazly discloses tracing a set of statements within a method [0003, 0031, 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly to trace a set of statements within the set of methods to trace an application code (Shazly, Abstract) used for debugging code and understanding execution flows in a test environment (Shazly [0001]) and/or to detect statistical relevant anomalies of transaction execution performance measures (Greifeneder [0002]).

With regards to Claim 5, Cirne further discloses generating an area in the transaction interface to receive a selection of a method of the set of methods (The user can select any of the transactions in the transaction trace table by clicking with the mouse or using a different means for selecting a row [0052]; In step 720, the GUI receives a selection of a transaction. That is, the user selects one of the rows of transaction trace table 500 [0058]).
However, Cirne does not specifically disclose causing the generation of an area in the transaction interface to receive a selection of a statement of the set of statements; receive at least one of a selected method and a selected statement; build, based on the selected method, a method monitor rule to monitor the selected method; and build, based on the selected statement, a statement monitor rule to monitor the selected statement.
Greifeneder discloses causing the generation of an area in the transaction interface to receive a selection of a statement of the set of statements; receive at least one of a selected method and a selected statement; build, based on the selected method, a method monitor rule to monitor the selected method; and build, based on the selected statement, a statement monitor rule to monitor the selected statement (A classification rule record 301 which may be used to extract classification data out of end-to-end transaction traces is shown in FIG. 3. Such a classification rule 301 may contain but is not limited to a transaction filter rule 302 which may be used to filter transactions for which the classification rule record can be applied [0076]; The transaction rule filter may filter transactions with a root thread execution data record having a root level monitored method (i.e. the first monitored method executed by the thread) dedicated to the handling of an incoming HTTP request. The classification parameter extraction rule would select the parameter value of the top level method of the initial thread execution of the transaction that provided the URL of the HTTP request and provide it as classification parameter. The classification parameter conversion rule may extract and concatenate server name and path of the URL and return it as classification [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly to build, based on the selected statement, a statement monitor rule to monitor the selected statement to further identify/classify distinct classes of transactions using the claimed steps including selecting of a statement of the set of statements.

With regards to Claim 6, Cirne further discloses cause the generation of an area in the performance interface having method performance information of the selected method [0035].
However, Cirne does not specifically disclose causing the generation of an area in the performance interface having statement performance information of the selected statement.
Greifeneder discloses building a statement monitor rule to monitor the selected statement as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly to cause the generation of an area in the performance interface having statement performance information of the selected statement using a built statement monitor rule for effective monitoring.

With regards to Claim 8, Cirne further discloses causing the generation of a rule interface (The workstations are used to create custom views of performance data which can be monitored by a human operator. In one embodiment, the workstations consist of two main windows: a console and an explorer. The console displays performance data in a set of customizable views. The explorer depicts alerts and calculators that filter performance data so that the data can be viewed in a meaningful way. The elements of the workstation that organize, manipulate, filter and display performance data include actions, alerts, calculators, dashboards, persistent collections, metric groupings, comparisons, smart triggers and SNMP collections [0035].
However, Cirne does not specifically disclose that the rule interface includes an area having each selected transaction.
Greifeneder discloses that the rule interface includes an area having each selected transaction (classification rule 301 may contain but is not limited to a transaction filter rule 302 which may be used to filter transactions for which the classification rule record can be applied … [0076]; The classification parameter extraction rule would select the parameter value of the top level method of the initial thread execution of the transaction that provided the URL of the HTTP request and provide it as classification parameter [0077]; Fig.5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly that the rule interface includes an area having each selected transaction for effective monitoring.

With regards to Claim 10, Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly discloses the claimed invention as discussed in Claims 9, 2, and 4.

With regards to Claim 11, Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly discloses the claimed invention as discussed in Claims 9 and 5.

With regards to Claim 12, Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly discloses the claimed invention as discussed in Claims 9 and 6.

With regards to Claim 13, Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly discloses the claimed invention as discussed in Claims 9, 4-6.

With regards to Claim 23, Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly discloses the claimed limitations as discussed with regards to Claims 11 and 13.

With regards to Claim 24, Cirne in view of Cobb and Liu, in further view of Greifeneder and Shazly discloses the claimed limitations as discussed with regards to Claims 23 and 17.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cirne in view of Cobb and Liu, and in further view of David Divitt (US 2016/0034897), hereinafter ‘Divitt’.
Cirne in view of Cobb and Liu discloses the claimed invention as discussed in Claim 9.
However, Cirne does not disclose generating a rule interface, wherein the rule interface includes an area having each selected transaction.
Divitt discloses generating a rule interface (a transaction is received and a screen is rendered on a display, the screen having a rule interface populated with selective transaction information for the transaction [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cirne in view of Cobb and Liu, in further view of Divitt to generate a rule interface that include an area having each selected transaction to check each transaction for a potential fraud (Each instance of the automated fraud assistant interface 107A-107D include a user-facing interface and a back-end rules engine. The user-facing interface allows a user (such as an analyst) … to manually view the transaction and transaction information in a screen rendered to a display, Divitt [0022]; the automated process (fraud detection system) determined a potential fraudulent transaction or a transaction that needs inspection by the user. So, the user can select a particular transaction, Divitt [0024]).

Response to Arguments

35 USC § 103
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863